                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                               No. 5:17-CR-00246-BR

  UNITED STATES OF AMERICA                               )
                                                         )
                                                         )
                  v.                                     )
                                                         )                    ORDER
  GEMINI WRIGHT                                          )
                                                         )


       This matter is before the court on defendant’s motion to terminate supervised release.

(DE # 31.) The government filed a response in opposition. (DE # 33.)

       The court may, after considering the factors set forth in section 3553(a)(1),
       (a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a)(5), (a)(6), and (a)(7)—
       (1) terminate a term of supervised release and discharge the defendant released at
       any time after the expiration of one year of supervised release, . . . if it is satisfied
       that such action is warranted by the conduct of the defendant released and the
       interest of justice[.]

18 U.S.C. § 3583(e).

       Defendant has served one year of a three-year term of supervised release. According to

defendant, he is “committed to leading a different life. He has maintained employment . . . . He

has never failed a drug test . . . nor has his supervised release ever been revoked. He has paid his

special assessment fee in full.” (Mot., DE # 31, at 2.) He acknowledges “[h]e has benefitted

from supervision, but” believes “he is no longer in need of it.” (Id.)

       The government argues the court should deny the motion based on defendant’s criminal

history, among other things. It notes that defendant’s supervising probation officer does not

recommend early termination at this time, as defendant is being transitioned to low intensity

supervision and in similar cases, the probation department typically expects a defendant to

complete at least two-thirds of the supervised release term. (DE # 33, at 5 n.1.)
       The court commends defendant for being compliant with the terms of his supervised

release. However, considering the record in this case and, in particular, the opinion of

defendant’s supervising probation officer, the court finds that the interest of justice would not be

served by the early termination of defendant’s supervised release now. Defendant’s motion is

DENIED WITHOUT PREJUDICE. If defendant files another motion for early termination, the

motion shall state the position of his supervising probation officer.

       This 13 January 2020.




                                      __________________________________
                                                  W. Earl Britt
                                                  Senior U.S. District Judge




                                                 2
